CLD-040                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 16-2367
                                         ___________

                              LA-QUN RASHEED WILLIAMS,
                                             Appellant

                                               v.

    LOUIS FOLINO; TRACY SHAWLEY; PAUL PALYA; LT. WILLIAM SHRADER;
    D.S.F.M. GILLMORE; C/O SUMEY; C/O BLANCHERD; C/O SMITH; All sued in
                their individual capacities; RN NEDRO GREGO; IRMA

                         ____________________________________

                       On Appeal from the United States District Court
                          for the Western District of Pennsylvania
                                (D.C. Civil No. 14-cv-00770)
                       Magistrate Judge: Honorable Maureen P. Kelly
                        ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
            Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    November 10, 2016
                Before: FISHER, SHWARTZ and BARRY, Circuit Judges

                              (Opinion filed: November 17, 2016)
                                           _________

                                           OPINION*
                                           _________


PER CURIAM


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
         La-Qun Rasheed Williams appeals the Magistrate Judge’s final order granting

summary judgment in favor of Defendants on his two federal claims, and remanding the

remaining negligence claim to Pennsylvania state court. Williams is a prisoner

incarcerated at SCI Greene, and is proceeding pro se and in forma pauperis. Because no

substantial question is presented, we will summarily affirm the judgment.

         Williams initially brought suit based on 42 U.S.C. § 1983 in state court against

various officials, coordinators, and officers at SCI Greene. Williams alleged claims

under the First Amendment for retaliation; the Eighth Amendment for excessive force,

inhumane conditions of confinement, and denial of medical care; the Fourteenth

Amendment for due process violations; and Pennsylvania state law for negligence. The

Defendants removed the case to the United States District Court for the Western District

of Pennsylvania, and the parties consented to jurisdiction by a United States Magistrate

Judge.

         Defendants moved to dismiss for failure to state a claim. The Magistrate Judge

granted the motion in part, dismissing Williams’ excessive force, unconstitutional

confinement, and Fourteenth Amendment claims, and denied it in part, allowing

Williams’ retaliation, unconstitutional delay or denial of medical care, and negligence

claims to continue. Defendants moved for summary judgment on the remaining claims.

The Magistrate Judge granted the motion as to the federal claims and remanded the


constitute binding precedent.

                                              2
remaining negligence claim to Pennsylvania state court. Williams filed a timely notice of

appeal followed by a motion for reconsideration, which the Magistrate Judge denied. In

his notice of appeal, Williams referenced only the Magistrate Judge’s second order,

granting summary judgment and remanding to state court.1

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Review of the Magistrate

Judge’s grant of summary judgment is plenary, Blunt v. Lower Merion Sch. Dist., 767
F.3d 247, 265 (3d Cir. 2014), and we may affirm on any grounds supported by the record.

Kossler v. Crisanti, 564 F.3d 181, 186 (3d Cir. 2009) (en banc). Summary judgment is

proper if the non-moving party fails to sufficiently establish an essential element of the

case on which it will bear the burden of proof at trial. Lauren W. v. DeFlaminis, 480
F.3d 259, 266 (3d Cir. 2007). Mere allegations are insufficient to convince a reasonable

factfinder to find all of the elements of the prima facie case. Blunt, 767 F.3d at 265.

       A. Deliberate Indifference or Denial of a Serious Medical Condition


1
  Although Williams does not address it in his notice of appeal, we have reviewed and
agree with the Magistrate Judge’s first order dismissing Williams’ excessive force,
unconstitutional conditions of confinement, and due process claims. See Santiago v.
Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010) (stating dismissal for failure to state
a claim is reviewed de novo). Williams merely complained of being pushed or shoved
without a resulting injury, which “almost certainly fails to state a valid excessive force
claim.” Wilkins v. Gaddy, 559 U.S. 34, 38 (2010). Williams’ due process claim relates
to rejection of a grievance; allegations of improprieties in handling a prisoner’s grievance
do not state a cognizable § 1983 claim. See Massey v. Helman, 259 F.3d 641, 647 (7th
Cir. 2001) (collecting cases). Williams’ unconstitutional confinement claim was based
on exposure to swinging cabinet doors with protruding metal, which simply does not state
a claim for the deprivation of the “minimal civilized measure of life’s necessities”
sufficient to support the basis of an Eighth Amendment violation. See Tillman v.

                                             3
       Williams alleges that Defendants were deliberately indifferent to his recurring

seizures when they refused to treat him and denied the sick call slips, request slips, and

grievances he submitted during November and December 2014, in compliance with

prison procedure. It is undisputed that Williams’ history of seizures, which began in

1997, was noted in his transfer forms to SCI Greene in November 2013, and that on

January 27 and 28, 2014, he experienced a seizure, filed a sick call slip, and was attended

to by medical personnel.

       Deliberate indifference to a prisoner’s serious medical needs violates the Eighth

Amendment’s prohibition on unnecessary and wanton infliction of pain. Estelle v.

Gamble, 429 U.S. 97, 104 (1976). Prison authorities are liable where they “deny

reasonable requests for medical treatment . . . and such denial exposes the inmate to

undue suffering or the threat of tangible residual injury,” or if they intentionally refuse to

provide for a known need for medical care. Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir.

2004). “Deliberate indifference is also evident where prison officials erect arbitrary and

burdensome procedures that result in interminable delays and outright denials of medical

care to suffering inmates.” Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326,

346 (3d Cir. 1987) (internal quotations omitted). “[A]bsent a reason to believe (or actual

knowledge) that prison doctors or their assistants are mistreating (or not treating) a

prisoner, a non-medical prison official . . . will not be chargeable with the Eighth


Lebanon Cty. Corr. Facility, 221 F.3d 410, 418 (3d Cir. 2000).

                                              4
Amendment scienter requirement of deliberate indifference.” Spruill, 372 F.3d at 236; see

also Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir. 1993) (holding that non-physician

defendants were not deliberately indifferent for failing to respond directly to the medical

complaints of a prisoner who was already being treated by the prison doctor).

       In support of his claim, Williams first alleges that he submitted sick call slips on

three occasions – December 4, December 12, and December 19, 2013 – stating he

experienced seizures and that he did not receive medical treatment. See R. Doc. 30,

Exhibit 16. Defendants submit sick call logs from the days following Williams’ alleged

submissions; Williams’ name does not appear on the sick call logs, meaning he either

refused to be seen by medical staff or fabricated the submissions after the fact.

Furthermore, Defendants include other submissions from Williams from around the same

time, along with sick call logs which show his name and indicate he actually submitted

other sick call requests, signed in, and was seen by medical staff. Williams did not

mentions seizures at these appointments. Williams’ “mere allegations” that he actually

submitted these sick call slips and was denied attention are insufficient to raise a genuine

issue of material fact on this ground. See Blunt, 767 F.3d at 265.

       Williams also submitted three request slips that detail seizures in support of his

deliberate indifference claim. See R. Doc. 30, Exhibit 27. The first request merely states

he is an epileptic who experiences seizures, and requests the metal cabinets in his cell be

removed because they are health hazards. The latter two requests describe a seizure on

December 4, 2013, and request medication and that the cabinet be removed or replaced.
                                              5
However, removing a cabinet is not “medical treatment” that would subject an inmate to

undue suffering or tangible injury. See Spruill, 372 F.3d at 235. Furthermore, these

requests were submitted to prison administrators, not medical personnel, and the denials

show that Defendants checked the sick call log before denying Williams’ request to

verify that he was not seen by medical staff. Therefore, Defendants – all non-medical

personnel – should not be charged with the Eighth Amendment scienter requirement of

deliberate indifference because Williams has not shown that Defendants had “a reason to

believe (or actual knowledge) that prison doctors or their assistants are mistreating (or not

treating) a prisoner.” See id. at 236. Accordingly, Williams’ request slips are also

insufficient to raise a genuine issue of material fact on this ground. See Blunt, 767 F.3d

at 265.

          Finally, to support his claim of deliberate indifference, Williams submitted a

grievance he filed on December 24, 2013, alleging he suffered a seizure, his sick call slip

went unanswered, and he needed to resume taking medication. R. Doc. 30, Exhibit 20.

Defendants submit sick call logs which reveal Williams was seen by medical personnel

during the time that forms the basis of the complaint, and made no mention of seizures.

Where Williams was receiving treatment for other issues, non-medical prison staff should

not be considered deliberately indifferent for failing to respond directly to the medical

complaints of a prisoner. See Durmer, 991 F.2d at 69. Furthermore, the outcome of

Williams’ grievance is not determinative of the underlying issue of whether prison

officials were deliberately indifferent to his alleged serious medical needs. Therefore, no
                                                6
genuine issue of material fact exists regarding Defendants’ deliberate indifference to

Williams’ serious medical needs, and summary judgment on this issue was proper.

         B. Retaliation

         Williams asserts three instances of retaliation: (1) excessive force was applied

against him in retaliation for filing previous grievances; (2) after filing a grievance

concerning the alleged excessive force, he was given a misconduct because prison staff

said he lied about the basis of the grievance – which he alleges was a false and merely

retaliatory determination; and (3) he was denied adequate access to the law library in

retaliation for filing the grievance. In order to prevail on a retaliation claim, a plaintiff

must show that he engaged in constitutionally protected conduct, prison officials took an

adverse action against him, and there is a causal connection between the exercise of his

constitutional rights and the adverse action. Rauser v. Horn, 241 F.3d 330, 333 (3d Cir.

2001).

         Williams first alleges that Officer Sumey used excessive force when escorting him

out of his cell and to the shower in retaliation for filing grievances. Viewing the video

evidence submitted in support of summary judgment in the light most favorable to

Williams, it is apparent that Officer Sumey merely escorted Williams to and from the

shower; the video is devoid of any evidence of excessive force. Therefore, Williams has

not presented “evidence sufficient to convince a reasonable factfinder to find all of the

elements of [the] prima facie case.” Blunt, 767 F.3d at 265. Accordingly, no genuine

factual issue exists and summary judgment was properly granted as to this claim.
                                               7
       Next, prison staff issued Williams a misconduct for lying to an employee based

upon the false claim of abuse against Officer Sumey. Williams alleges both that this was

merely as retaliation for filing the grievance, and that the misconduct was false because

the abuse claim was legitimate. As discussed above, the video shows no evidence of

excessive force. Therefore, Williams’ contention that the misconduct was false is a mere

allegation without any support and creates no genuine issue of material fact.

       In addition, a legitimate misconduct for lying to prison staff is not retaliatory, and

a misconduct report is legitimate so long as it is issued for “reasons reasonably related to

a legitimate penological interest.” Rauser, 241 F.3d at 334. In evaluating the legitimacy

of a misconduct report, this Court considers “the quantum of evidence of the misconduct

to determine whether the prison officials’ decision to discipline an inmate for his

violations of prison policy was within the broad discretion we must afford them.”

Watson v. Rozum, 834 F.3d 417, 426 (3d Cir. 2016). A finding of misconduct must

include “a meaningful written statement of the evidence relied on and the reasons for the

action taken.” Dyson v. Kocik, 689 F.2d 466, 467 (3d Cir. 1982).

       Here, the misconduct conviction is supported by a written statement of the

evidence relied on in concluding that Williams lied in submitting the grievance.

Furthermore, issuing a misconduct report based upon filing a false grievance is

reasonably related to the legitimate penological interest of discouraging the filing of false

or facetious grievances. Therefore, Defendants have satisfied their burden of presenting a


                                              8
“quantum of evidence” of misconduct.2 See Watson, 834 F.3d at 426. Accordingly, the

misconduct was legitimate and not retaliatory, and summary judgment was properly

granted as to this claim.

       Finally, Williams asserts that he was denied adequate use of the law library in

retaliation for filing the grievance against Officer Sumey, and that he is unable to bring

the materials he requires with him to the library, since he cannot carry them while his

hands are restrained during transport. Defendants assert Williams did not suffer the

adverse action of denial of the law library, and submit a record of Williams’ library use to

support their claim that he received all the library time he was entitled to – two hours per

week – during the time period at issue. R. Doc. 30, Exhibit 9. Williams provides nothing

to support his claim that he is entitled to additional library time, and appears confused as

to the appropriate amount of library time he is entitled to. Defendants provide affidavits

stating prison procedure allows for at least two hours of library time per week, and up to

six, conditions permitting. Williams has not come forward with “evidence sufficient to

convince a reasonable factfinder to find all of the elements of [the] prima facie case”;

rather, he relies on mere allegations, which is insufficient. See Blunt, 767 F.3d at 265

(internal quotations omitted). Accordingly, because Williams cannot establish the


2
  We recently clarified that this Circuit follows the “quantum of evidence” standard, as
opposed to the “some evidence” standard used by the Eighth Circuit. See Watson, 834
F.3d at 426-30 (Ambro, J., concurring) (discussing Henderson v. Baird, 29 F.3d 464, 469
(8th Cir. 1994) and other cases). Under this standard, our conclusion is supported by the
record. See Kossler, 564 F.3d at 186.

                                              9
existence of an essential element of its case on which it will he bear the burden of proof

at trial, no genuine factual issue exists and summary judgment is proper. See Lauren W.,
480 F.3d at 266.

       C. Negligence Claims under Pennsylvania State Law

       In light of the above, the remaining negligence claims under Pennsylvania state

law were properly remanded to state court. See 28 U.S.C. § 1367(c)(3); Carnegie–

Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988) (“a district court has discretion to

remand to state court a removed case involving pendent claims upon a proper

determination that retaining jurisdiction over the case would be inappropriate”); Shaffer

v. Bd. of Sch. Dir. of Albert Gallatin Area Sch. Dist., 730 F.2d 910, 912 (3d Cir. 1984)

(“pendent jurisdiction should be declined where the federal claims are no longer viable”)

(citations omitted).

       For the foregoing reasons, we will summarily affirm the District Court’s order.

See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                            10